N-SAR EXHIBIT 77C OPPENHEIMER SHORT DURATION FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Short Duration Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in Proposal No. 2 and Proposal No. 3 were approved as described in the Fund’s proxy statement dated December 16, 2011.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong16,015,3640 Edward L. Cameron16,015,3640 Jon S. Fossel 16,015,3640 Sam Freedman 16,015,3640 Richard F. Grabish16,015,3640 Beverly L. Hamilton16,015,3640 Robert J. Malone16,015,3640 F. William Marshall, Jr.16,015,3640 Victoria J. Herget 16,015,3640 Karen L. Stuckey16,015,3640 James D. Vaughn16,015,3640 William F. Glavin, Jr.16,015,3640 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2c:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 16,015,3640 0 0 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote 16,015,3640 0 0
